Exhibit 10.30

STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of this      day of
                    , 20     between Kraton Performance Polymers, Inc. (the
“Company”) and              (the “Participant”).

WHEREAS, the Company has adopted and maintains the Kraton Performance Polymers,
Inc. 2009 Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its shareholders by providing the Company’s key employees and others
with an appropriate incentive to encourage them to continue in the employ of the
Company and to improve the growth and profitability of the Company; and

WHEREAS, the Plan provides for the grant of Non-Qualified Stock Options under
the Plan to participants to purchase shares of Common Stock of the Company;

NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
Non-Qualified Stock Option (the “Option”) with respect to              shares of
Common Stock of the Company.

2. Grant Date. The grant date of the Option is                     , 20    
(“Grant Date”).

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
All capitalized terms used herein that are not defined in this Agreement shall
have the meanings given to such terms in the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $        .

5. Vesting Date. The Option shall become exercisable as follows: (i) one-third
(1/3) of the underlying Common Stock shall become exercisable on each of the
first three anniversaries of the Grant Date (each anniversary, a “vesting
date”); or (ii) 100% of the underlying Common Stock shall become exercisable on
the date the Participant’s employment is terminated due to Disability or death;
provided, however, that the Participant is continuously employed by the Company
or one of its affiliates at all times from the Grant Date until the applicable
vesting date, for purposes of clause (i), or the Participant’s termination date,
for purposes of clause (ii). Notwithstanding the foregoing, if within the
one-year period following a Change in Control the Participant’s employment is
terminated by the Company or its affiliates without Cause, all outstanding
Options held by such Participant shall immediately vest and become exercisable
as of the effective date of such termination of the Participant’s employment
subject to the Participant’s execution of an effective general release and
waiver of all claims against the Company, its affiliates and their respective
officers and directors related to the Participant’s employment, in a form
acceptable to the Company, at the Participant’s termination of employment.

6. Expiration Date. Subject to the provisions of the Plan, (a) with respect to
the Option or any portion thereof that has not become vested and exercisable,
the Option shall expire on the date the Participant’s employment is terminated
for any reason, and (b) with respect to the Option and any portion thereof which
has become vested and exercisable, the Option shall expire on the earlier of
(i) 90 days after the date of the Participant’s termination of employment other
than for Cause, Retirement, death, or Disability; (ii) one year after the date
of termination of the Participant’s employment by reason of death or Disability;
(iii) the date the Participant’s employment is, or is deemed to have been,
terminated for Cause; or (iv) the tenth anniversary of the Grant Date, including
for instances in which the Participant’s employment is terminated due to
Retirement.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Disability” has the meaning ascribed to it in
the Company’s long-term disability plan and “Retirement” means the Participant
has elected to take the equivalent of Normal Retirement or Early Retirement as
set forth in the Company’s defined benefit pension plan regardless of whether or
not the Participant participates in such plan.

“Cause” means (i) a material breach by the Participant of any of the
Participant’s obligations under any written agreement with the Company or any of
its affiliates, (ii) a material violation by the Participant of any of the
Company’s policies, procedures, rules and regulations applicable to employees
generally or to employees at your grade level, in each case, as they may be
amended from time to time in the Company’s sole discretion; (iii) the failure by
the Participant to reasonably and substantially perform his or her duties to the
Company or its affiliates (other than as a result of physical or mental illness
or injury); (iv) the Participant’s willful misconduct or gross negligence that
has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its affiliates;
(v) the Participant’s fraud or misappropriation of funds; or (vi) the commission
by the Participant of a felony or other serious crime involving moral turpitude;
provided that if the Participant is a party to an employment agreement with the
Company or its affiliate (an “Employment Agreement”) at the time of his or her
termination of employment and such Employment Agreement contains a different
definition of “cause” (or any derivation thereof), the definition in such
Employment Agreement will control for purposes of this Agreement.

If a Participant is terminated without Cause and, within the twelve (12) month
period subsequent to such termination of employment, the Company determines in
good faith that the Participant’s employment could have been terminated for
Cause, subject to anything to the contrary that may be contained in the
Participant’s Employment Agreement at the time of his or her termination of
employment, the Participant’s employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.

7. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable otherwise than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Participant may request
authorization from the Committee to assign the Participant’s rights with respect
to the Option granted herein to a trust or custodianship, the beneficiaries of
which may include only the Participant, the Participant’s spouse or the
Participant’s lineal descendants (by blood or adoption), and, if the Committee
grants such authorization, the Participant may assign the Participant’s rights
accordingly. In the event of any such assignment, such trust or custodianship
shall be subject to all the restrictions, obligations, and responsibilities as
apply to the Participant under the Plan and this Agreement and shall be entitled
to all the rights of the Participant under the Plan. All shares of Common Stock
obtained pursuant to the Option granted herein shall not be transferred except
as provided in the Plan.

9. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and the Plan. This Agreement and the Plan supersede all prior agreements
and understandings between the parties with respect to the subject matter of
this Agreement.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.



--------------------------------------------------------------------------------

11. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Texas,
without regard to the provisions governing conflict of laws, to the maximum
extent practicable calls for performance and shall be performable at the offices
of the Company in Houston, Harris County, Texas and venue for any dispute
arising hereunder shall lie exclusively in the state and/or federal courts of
Harris County, Texas and the Southern District of Texas, Houston Division,
respectively.

12. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.

13. Mandatory Withholding for Taxes. The Participant acknowledges and agrees
that the Company shall deduct from the cash and/or shares of Common Stock
otherwise payable or deliverable upon exercise of the Option an amount of cash
and/or number of shares of Common Stock (valued at their Fair Market Value on
the date of exercise) that is equal to the amount of all federal, state and
local taxes required to be withheld by the Company upon such exercise, as
determined by the Committee.

14. No Stockholder Rights. The Participant shall not be deemed for any purpose
to be, or to have any of the rights of, a stockholder of the Company with
respect to any shares of Common Stock as to which this Agreement relates until
such shares shall have been issued to Participant by the Company. Furthermore,
the existence of this Agreement shall not affect in any way the right or power
of the Company or its stockholders to accomplish any corporate act, including,
without limitation, the acts referred to in Section 15 of the Plan.

15. Adjustments. As provided in Section 10 of the Plan, certain adjustments may
be made to the Option upon the occurrence of events or circumstances described
in Section 10 of the Plan.

16. Restrictions Imposed by Law. Without limiting the generality of Section 13
of the Plan, the Participant agrees that the Participant will not exercise the
Option and that the Company will not be obligated to deliver any shares of
Common Stock, if counsel to the Company determines that such exercise, or
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the exercise of the Option or the resulting
delivery of shares of Common Stock to comply with any such law, rule, regulation
or agreement.

17. Participant Employment. Nothing contained in this Agreement, and no action
of the Company or the Committee with respect hereto, shall confer or be
construed to confer on the Participant any right to continue in the employ of
the Company or any of its Subsidiaries or interfere in any way with the right of
the Company or any employing Subsidiary to terminate the Participant’s
employment at any time, with or without cause; subject, however, to the
provisions of any employment agreement between the Participant and the Company
or any Subsidiary.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.

 

KRATON PERFORMANCE POLYMERS, INC. By:  

 

Name: Melinda Scissors Conley Title: Vice President, Human Resources      
[Name]  